DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and the species of cysteine, alanine, maltodextrin, and sodium ascorbate in the reply filed on 12/9/21 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/21.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".


Specification
The use of the term [0123] Buechi B290, [0133] Glucidex MD DE47, [0124] newMBR Sorvall RC3C plus and IVV-Fraunhoder Institut, which is a trade name or a mark used in commerce, has been noted in this application. The above is not an exhaustive list. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuguchi (US 2003/0138936A1).
Regarding claim 1, and 3-5, Mizuguchi teaches a composition comprising polysaccharides such as oligosaccharide, cyclodextrin or dextrin, ascorbic acid (vitamin C, antioxidant), and an amino acid either cysteine, glycine, phenylalanine, serine or threonine ([081]).  This composition is used for the suppression of damage caused to microorganisms during drying thus improving the survival rate of the microorganisms (abstract).
Regarding claim 8, MPEP 2111.03 defines “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)”.
Instant specification [0002] indicates that the use of the claimed composition is “protection of microorganisms during drying, storage and/or reconstitution, to a culture 
Mizuguchi [0009] states that the purpose of their invention is “…drying he liquid of a microorganism cell…extinction or damage of microorganism cells is suppressed as much as possible and survival rate is able to be highly retained.”
Thus the composition laid out in Mizuguchi [0081] comprising a polysaccharide, ascorbic acid, and an amino acid meets the limitation of “consisting essentially of” in claim 8 as the “affect (of) the basic and novel characteristic(s)" of the claimed invention” is not changed (See MPEP 2111.03)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi as applied to claims 1, 3-5, and 8 above, and further in view of Truong-Le (US 2003/0215515 A1). 
Regarding claim 2, Mizuguchi teaches a composition comprising an amino acid either cysteine, glycine, phenylalanine, serine or threonine where the amino acid serves as a protective agent ([081]). 
Mizuguchi fails to teach arginine or lysine.
Truong-Le teaches a composition useful for preserving bioactive agents (abstract). Truong-Le teaches that the amino acids such as arginine and lysine can serve as a stabilizer in compositions designed to preserve bioactive agents ([0042 and 0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Mizuguchi by adding arginine or lysine taught in Truong-Le. One of ordinary skill in the art would be motivated to do so because both Mizuguchi and Truong-Le teach that amino acids can be useful in the stabilization of bioactive compositions. There would be a reasonable expectation of success as both Mizuguchi and Truong-Le are in the same field of endeavor of compositions that increase the viability of a bioactive agent.
 As discussed above, both Mizuguchi and Truong-Le teach that amino acids are useful in stabilizing bioactive compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi and Truong-Le as applied to claim 2 above, and further in view of Myatt (US 2005/0100559 A1) and Van Hee (US 2013/0337108 A1).
Regarding claims 6 and 7, Mizuguchi teaches that the composition comprising polysaccharides, antioxidant, and an amino acid can be applied at a range of 0.1-5 fold the weight of the microorganism ([0082]).
Mizuguchi is silent regarding the ratios of the individual components on the composition. 
Truong-Le teaches that amino acids such as arginine can be present in 0.5-5% weight percent of the composition ([0132]).
Myatt teaches a similar method for creating a culture powder for microorganisms as Mizuguchi and Truong-Le, and Myatt specifically teaches that the polysaccharide (carrier) can be in the range of 1-90% by weight of the composition ([0031-0032]). 
Van Hee teaches a similar method for creating a culture powder as Myatt, Mizuguchi, and Truong-Le. Van Hee teaches that antioxidants can be stimulating additives ([0037]) and these stimulating additives can be present in the composition in 5-60% in a weight percentage of the composition ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Mizuguchi with the amino acid weight range of Truong-Le, the polysaccharide range of Myatt, and the antioxidant range of Van Hee. One of ordinary skill in the art would be motivated to do so because Mizguchi teaches all of 
Instant application claims a broad range for each component where for example, the amino acid is present from trace amounts to up to over 1/3 of the total weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (see MPEP 2144.05).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Allowable Subject Matter
 Examiner recognizes that instant application is a DIV of an allowed patent, but instant application does not have the same limitations of amino acids in combination and specific ranges as found in the patented case. Amending instant claims to better reflect the patented claims would better position instant application for allowance. 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL P HAMMELL/Primary Examiner, Art Unit 1636